Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-14 are pending
Claims 1-14 have been examined on the merits.


Information Disclosure Statement
The Information Disclosure Statement(s) submitted on 11/13/2019, 11/19/2019, and 09/16/2020 have been received and considered. 
The Examiner would like to note the latest Information Disclosure Statement (IDS) submittals are extremely long. The Examiner has considered all of the references submitted as part of the Information Disclosure Statements, but has not found any to be particularly relevant. If Applicant is aware of pertinent material in the references, he should so state in a response to this Office action. Applicant is reminded of section 2004, paragraph 13, of the MPEP:
It is desirable to avoid the submission of long lists of documents if it can be avoided. Eliminate clearly irrelevant and marginally pertinent cumulative information. If a long list is submitted, highlight those documents which have been specifically brought to applicant’s attention and/or are known to be of most significance. See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), aff ’d, cert. denied, 414 U.S. 874 (1974). But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 11-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially” in claims 1-7 and 11-14 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the sake of compact prosecution, the term “substantially” has been interpreted as a composition requiring more than one intestinal midgut endoderm cell.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to natural phenomenon (natural product) without significantly more. 

	 The United States Patent and Trademark Office (USPTO) issued a revised guidance for evaluating subject matter eligibility, referred to as "2019 Revised Patent Subject Matter Eligibility Guidance", which became effective on January 7, 2019 (see 84 Fed. Reg. 50). 
In the instant application, claims 1-14 recite a natural phenomenon.
This judicial exception is not integrated into a practical application, and the claims do not include additional elements that are sufficient to amount to significantly more than said judicial exception as explained below:
Subject Matter Eligibility Guidance
A three-step inquiry has been established to determine subject matter eligibility under 35 U.S.C. 101, in accordance with MPEP 2106:
Step (1 ). Is the claim directed to a process, machine, manufacture, or composition of matter?
Step (2A). Is the claim directed to a law of nature, natural phenomenon (product of nature), or an abstract idea?

Prong 2 - If the claim recites a judicial exception, does it recite additional elements that integrate the judicial exception into a practical application?
Limitations that are indicative of integration into a practical application include:
 Improvements to the functioning of a computer, or to any other technology or technical field. See MPEP 2106.05(a)
• Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition. See Vanda Memo
• Applying the judicial exception with, or by use of, a particular machine. See MPEP 2106.05(b)
• Effecting a transformation or reduction of a particular article to a different state or thing. See MPEP 2106.05(c)
• Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. See MPEP 2106.05(e) and Vanda Memo.
Step (2B). If the recited judicial exception is not integrated into a practical application, does the claim recite additional elements that amount to significantly different than the judicial exception such that they provide an inventive concept? This step includes evaluation of the same considerations under Step (2A),
Prong 2, as well as two additional considerations:

• Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.

Analysis on View of the Interim Guidance
The answer to Step (1) is “yes” since the claims are directed to a composition of matter, which is a statutory category.
	The answer to Step (2A prong 1) is “yes” because the claimed composition is directed to a natural phenomenon, i.e. the claims recite a population of substantially intestinal midgut endoderm cells, wherein the population of cells is encapsulated. The specification of the instant application does not define the term “encapsulate”. According to Merriam-Webster, “encapsulate” means “to enclose in or as in a capsule”. According to Simon-Assmann, subepithelial basement membrane and mesenchyme, which gives rise to the connective and muscular layers, surround the endoderm from early stages of development (Figure 1, p884). Furthermore, Simon Assmann states, “It is well established that in multicellular organisms extracellular matrix (ECM) molecules control cell growth and development. This ECM network includes the interstitial matrix and basement membranes (BM). Interstitial matrix surrounds cells in the stromal connective tissue in the stromal connective tissue compartment, while BM are specialized sheet-
	The answer to Step (2A prong 2) is “no”. The claims require that the substantially intestinal midgut endoderm cells includes other markers and transcription factors found in nature and routine to cell culture compositions.
	Hence, claims 1-14 do not qualify as eligible subject matter under 35 U.S.C. §101.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 and 4-6 are rejected under 35 U.S.C. 102(a1) as being anticipated by Wells (The Company of Biologists, 2014).
In regards to claim 1 and 4, Wells discloses that human definitive endoderm, positive for intestinal markers FOXA2 and CDX2 were transferred to three-dimensional matrices (Figure 1, p753). While Wells does not use the term “midgut”, the specification of the instant application states that “intestinal midgut endoderm cell” refers to endoderm cells that give rise to small intestine and may be characterized by their expression of CDX2, FOXA2, and low expression of PDX1 (paragraph [0042], p6). While Wells is silent on whether the cells exhibit low expression of PDX1, because they express CDX2 and FOXA2, and are described as “intestinal” cells, they are deemed to be the same as intestinal midgut endoderm cells.
In regards to claim 5, while Wells does not specifically disclose that the encapsulated intestinal midgut endoderm cells express the transcription factors selected from the group consisting of SOX9, PDX1, KLF5, and HOXC5, because Wells discloses the intestinal midgut endoderm cells, barring evidence to the contrary, these cells inherently express these transcription factors.
Ex parte Marhold, 231 USPQ 904, 905 (Bd. Pat. App. & Int. 1986) relying on In re Sussman, 141 F.2d 267, 269-70, 60 USPQ 538, 540-41 (CCPA 1944) provides "that since the steps are the same, the results must inherently be the same unless they are due to conditions not recited in the claims." In the instant case, the claims are drawn to an invention employing the same process steps but the product(s) is(are) alleged to be 
In regards to claim 6, according to the specification of the instant application, SOX2 and ALB are foregut endodermal markers (paragraph [004], p6), PTF1A is a pancreas lineage marker (paragraph [0126], p13), HOXA13 is a hindgut lineage marker (paragraph [0126], p13), LGR5 is a marker for embryonic intestinal endoderm beginning at mid-gestation (paragraph [0126], p59). While Wells does not specifically disclose that the encapsulated intestinal midgut endoderm cells do not express the transcription factors selected from the group consisting of SOX2, ALB, PTF1A, HOXA13 and LGR5 because Wells discloses intestinal midgut endoderm cells, that have not differentiated to mid-gestation, barring evidence to the contrary, these cells inherently do not express these transcription factors.
Ex parte Marhold, 231 USPQ 904, 905 (Bd. Pat. App. & Int. 1986) relying on In re Sussman, 141 F.2d 267, 269-70, 60 USPQ 538, 540-41 (CCPA 1944) provides "that since the steps are the same, the results must inherently be the same unless they are due to conditions not recited in the claims." In the instant case, the claims are drawn to an invention employing the same process steps but the product(s) is(are) alleged to be different. Applicant is required to recite the missing steps to form the alleged different product(s) in view of the above-cited decision.
Therefore Wells anticipates Applicant’s invention as claimed.

Claim 2 is rejected under 35 U.S.C. 102(a1) as being anticipated by Wells as evidenced by Jyothi (International Journal of Pharma and Bio Science, 2012).
In regards to claim 2, the specification states that cells may be micro- or macro-encapsulated, and that these encapsulated cells may be transplanted into hosts (paragraph [0011], p2, or paragraph [0108], p9), but is silent on the precise meaning of micro- (or macro) encapsulation. As evidenced by Jyothi, microencapsulation is the process of surrounding or enveloping one substance within another on a very small scale. While Wells does not use the term “encapsulation” because Wells discloses that discloses that human definitive endoderm, positive for intestinal markers FOXA2 and CDX2 were transferred to three-dimensional matrices, and because these matrices require a microscope to visualize, they are deemed to microencapsulated (Figure 1, p753).
Therefore Wells anticipates Applicant’s invention as claimed.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Wells.

In regards to claims 1 and 4, again, Wells teaches that human definitive endoderm, positive for intestinal markers FOXA2 and CDX2 were transferred to three-dimensional matrices (Figure 1, p753). While Wells does not use the term “midgut”, the specification of the instant application states that “intestinal midgut endoderm cell” refers to endoderm cells that give rise to small intestine and may be characterized by their expression of CDX2, FOXA2, and low expression of PDX1 (paragraph [0042], p6). While Wells is silent on whether the cells exhibit low expression of PDX1, and even if Wells does not explicitly disclose encapsulation of intestinal midgut endoderm as detailed above, a person of ordinary skill in the arts would be motivated to encapsulate intestinal midgut endoderm because Wells teaches that in vitro-derived intestinal tissue allows for the study of human development, homeostasis, and disease, and promote advancement of intestinal transplant therapies (Development and disease research, p758, column 2, last three paragraphs), and because Well teaches that intestinal precursors can be cultured in three-dimensional matrices, they could do so with predictable results and a reasonable expectation of success.
In regards to claims 5-6, again, while Wells does not specifically disclose that the encapsulated intestinal midgut endoderm cells express the transcription factors selected from the group consisting of SOX9, PDX1, KLF5, and HOXC5, or are lacking expression of SOX2, ALB, PTF1A, HOXA13, or LGR5, because Wells teaches that the encapsulated cells are FOXA2 and CDX2 positive intestinal precursors, barring evidence to the contrary, these cells inherently express other intestinal precursor markers, and lack expression of markers of cells that are not intestinal precursors.

Therefore the teaching of Wells renders the Applicant’s invention obvious as claimed.


Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wells as evidenced by Jyothi and in view of Dufrane (Basic and Experimental Research, 2010).
	In regards to claims 2 and 3, again the specification only states that cells may be micro- or macro-encapsulated, and that these encapsulated cells may be transplanted into hosts (paragraph [0011], p2, or paragraph [0108], p9), but is silent on the precise meaning of either micro- or macro encapsulation. If, as evidenced by Jyothi in claim 2 above, “microencapsulation” refers to the surrounding or enveloping of a substance at a microscopic level, then “macroencapsulation” is taken to mean the surrounding or enveloping of a substance at a macroscopic level. While Wells discloses that endodermal midgut cells are microencapsulated, Wells appears to be silent on whether encapsulated endodermal midgut cells are macroencapsulated. However, 
	Because Wells and Dufrane are in the same field of encapsulating cells for use in transplantation therapy, a person of ordinary skill in the arts would be motivated to encapsulate endodermal midgut cells by way of either microencapsulation or macroencapsulation, to pursue development of those therapies, and could do so with predictable results and a reasonable expectation of success.
Therefore the combined teaching of Wells and Dufrane renders obvious Applicant’s invention as claimed.


Claims 7-14 are rejected under 35 U.S.C. 103 as being unpatentable over Wells in view of D’Amour (US 7,541,185 B2, on IDS 11/13/2019).
In regards to claim 7, HAND1 is defined as a mesoderm/mesenchyme marker in Applicant’s disclosure (paragraph [0024], p4). Wells teaches that the encapsulated structures contain some mesodermal cells therefore these mesodermal cells express HAND1. However, D’Amour teaches a method for culturing PDX1-positive definitive endoderm, including intestine midgut precursors (column 2, Summary of invention, lines 31-65).
Furthermore, while D’Amour does not specifically teach that these cells lack expression of HAND1, because D’Amour teaches that endodermal cells were cultured, not mesodermal cells, these cell inherently lack expression of HAND1. 

Furthermore, a person of ordinary skill in the arts would be motivated to modify the invention of Wells with the teaching of D’Amour to isolate only desired cells type of midgut endoderm, eliminating undesired ones, and therefore saving costs and experimental time, and increase efficiency. Additionally, because Wells and D’Amour are in the same technical field of culturing definitive endoderm, the invention of Wells could be modified by the teaching of D’Amour with predictable results and a reasonable expectation of success.

In regards to claims 8-14, Wells is silent on the percentage of population comprising intestinal midgut cells or percentage of population comprising mesenchymal cells. D’Amour also teaches that the population of definitive endoderm was greater than 90% of cells (column 23, lines 1-13). Furthermore, while D’Amour is silent on the specific percentage of cells that are mesenchymal cells, because D’Amour teaches that greater than 90% of cultured cells were definitive endoderm cells, since mesenchymal cells are mesodermal, not endodermal, derivatives, these cell populations inherently are 91% to 100% free of mesenchymal cells. 

Therefore the combined teaching of Wells and D’Amour renders obvious Applicant’s invention as claimed.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-14 are non-provisionally rejected on the grounds of nonstatutory double patenting as being unpatentable over claims 4-6 and 8-9 of US Patent US 10,420,803 B2.

In regards to claims 1-14, while the method claims of the patent do not do not explicitly teach that the method can be used for the encapsulation of cells. However, since the cell preparation is the same, and the cells are suitable for encapsulation, baring evidence to the contrary, it is deemed that the same cells have the same properties.
According to MPEP 2112.01,
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). Furthermore, "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Continuing, "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." Id.

Conclusion
	Rejection of claims 1-14 is proper.
	No claims are allowed. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-8300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH PAUL MIANO/Examiner, Art Unit 1632